Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 16-28 are pending, and examined herein on the merits.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 16-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolic et al. (Atherosclerosis, 237, 2014, pages 705-710, PTO-1449), in view of Masuda et al. (European Journal of Clinical Investigation 2009, Vol. 39, pages 689-698, PTO-1449), and further in view of Gagne et al. (Journal of Clinical Lipidology, Vol 7, June 2013, pages 257-258, PTO-1449).
Nikolic et al. teaches that 8-hydroxy-2,2,14,14 tetramethylpentadecanedioic acid (ETC-1002) significantly decreased low density lipoprotein cholesterol (LDL-C) in both patients with normal and elevated baseline levels of triglycerides. The levels of apolipoprotein B (apoB) and non-high density lipoprotein cholesterol (non-HDL-C) were also reduced. See abstract. It is taught that ETC-1002 is in phase II clinical trials.  A dosage of 120 mg or 180 mg is taught for treating hypercholesterolemic subjects. See Table 1, phase 2b. Nikolic et al. teaches that ETC-1002 in combination with ezetimibe will be evaluated to compare tolerability and LDL-C lowering efficacy of ETC-1002 with ezetimibe for the treatment of hypercholesterolaemic subjects. See page 709, under 6. Ongoing and planned clinical studies, para 1. It is taught that ETC-1002 may enable achieving currently unmet targets of statin intolerant patients and decrease their cardiovascular (CV) risk. See page 709, right hand column, lines 7-12. It is taught that oral, once daily administration of ETC-1002 may lead to effective LDL-C lowering treatment in hypercholesterolemic subjects as add-on therapy in those who are unable to reach the LDL-C goals despite being on statin therapy. See abstract.
Niklolic et al. does not explicitly teach administration of ETC-1002 in combination with ezetimibe to a subject with familial hypercholesterolaemia. 
Niklolic et al. does not explicitly teach administration of 120 mg or 180 mg of ETC-1002 in combination with 10 mg of ezetimibe to a subject with familial hypercholesterolaemia. 
Masuda et al. teaches administration of 10 mg per day of ezetimibe to patients with hypercholesterolaemia. Masuda teaches lipid-lowering therapy with Ezetimibe for treatment of patients at risk for cardiovascular disease. See Abstract; effects of ezetimibe on fasting lipid and lipoprotein profiles and postprandial hyperlipidaemia. Masuda teaches wherein the level of very low density lipoprotein (VLDL) in the subject is below that of a control subject receiving placebo, or a fixed 10 mg dose of Ezetimibe. See Masuda Abstract, 10 mg of ezetimibe; Pg. 692, para. 2 and Fig. 1(b) levels of cholesterol and TG decreased in the VLDL and LDL fractions after ezetimibe treatment. 
Gagne et al. teaches that ezetimibe 10 mg/day when administered to children with heterozygous familial or non-familial primary hypercholesterolemia provided clinical significant reductions in LDL-C and other lipid parameters. See page 258, left hand column.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer 120 mg or 180 mg of ETC-1002 in combination with 10 mg of ezetimibe to a subject such as human with familial hypercholesterolaemia, to lower LDL-C and to treat a cardiovascular disease associated with LDL-cholesterol or reduce the risk of a cardiovascular disease in human because 1) Nikolic et al. teaches that ETC-1002 has LDL-C lowering efficacy and is useful for the treatment of hypercholesterolaemic; a dosage of 120 mg or 180 mg is taught for treating hypercholesterolemic subjects; it is taught that ETC-1002 may enable achieving currently unmet targets of statin intolerant patients and decrease their CV risk; Nikolic et al. teaches that ETC-1002 in combination with ezetimibe will be evaluated to compare tolerability and LDL-C lowering efficacy of ETC-1002 with ezetimibe for the treatment of hypercholesterolaemic subjects, 2) Masuda et al. teaches administration of 10 mg of ezetimibe to patients with hypercholesterolaemia, and 3) Gagne et al. teaches that ezetimibe 10 mg/day when administered to children with heterozygous familial or non-familial primary hypercholesterolemia provided clinical significant reductions in LDL-C and other lipid parameters. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer 120 or 180 mg of ETC-1002 in combination with 10 mg of ezetimibe with reasonable expectation of success of lowering LDL-C in a subject such as human with familial hypercholesterolaemic condition, and with reasonable expectation of success of reducing cardiovascular disease associated with LDL-cholesterol. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer 120 mg or 180 mg of ETC-1002 in combination with 10 mg of ezetimibe to a subject with familial hypercholesterolaemic with reasonable expectation of success of lowering LDL-C in a subject with familial hypercholesterolaemic condition, since ETC-1002 and ezetimibe are useful for lowering LDL-C and for treating hypercholesterolaemia; and familial hypercholesterolaemia is a hypercholesterolaemic condition; and since Gagne et al. teaches that ezetimibe 10 mg/day when administered to children with heterozygous familial or non-familial primary hypercholesterolemia provided clinical significant reductions in LDL-C.
The recitations in claims 23, 24 such as “wherein administering the 8-hydroxy-2,2,14,14 tetramethylpentadecanedioic acid  and Ezetimibe decreases the level of C-reactive protein (hsCRP) in the subject” in claim 23; “wherein administering the 8-hydroxy-2,2,14,14 tetramethylpentadecanedioic acid and Ezetimibe reduces the very low density lipoprotein in the subject” in claim 24; it is pointed out that these recitations are the properties of the combination of ETC-1002 and ezetimibe, the combination of references render administration of 120 mg or 180 mg of ETC-1002 in combination with 10 mg of ezetimibe to reduce LDL-C in a subject with familial hypercholesterolaemia and to treat cardiovascular disease in human obvious, and such as administration “decreases the level of very low density lipoprotein in the subject as in claim 24; “decreases the level of hsCRP in the subject” as in claim 23; since these recitations are properties of the combination of ETC-1002 and ezetimibe and are inseparable from the combination upon administration. 
One of ordinary skill in the art would have been motivated to the particular treatment regimen i.e administer the fixed dose combination of ETC-1002 and Ezetimibe once daily because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

2) Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nikolic et al. (Atherosclerosis, 237, 2014, pages 705-710, PTO-1449), in view of Masuda et al. (European Journal of Clinical Investigation 2009, Vol. 39, pages 689-698, PTO-1449), in view of Gagne et al. (Journal of Clinical Lipidology, Vol 7, June 2013, pages 257-258, PTO-1449) as applied to claims 16-26, 28, and further in view of Remington (The Science and Practice of Pharmacy, Nineteenth Edition-1995, page 710-712; pages 1615-1617; of record in the Parent).
Nikolic et al., Masuda et al., Gagne et al. are applied as discussed above.
The combination of references do not specifically teach that the fixed-dose combination is formulated to be a tablet.
Remington teaches that drugs may be administered by many different routes such as oral, rectal, sublingual, parenteral such as by injection, inhalation, etc. It is also taught that the choice of route depends on-convenience and necessity. See Remington; page 710. Remington teaches that drug substances are administered orally by means of solid dosage forms such as tablets and capsules. See pages 1615-1617. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the fixed-dose combination of ETC-1002 and Ezetimibe for oral administration and administer orally because Remington teaches that drugs can be formulated for administration by such routes. One of ordinary skill in the art at the time of invention would have been motivated to formulate the fixed-dose combination of ETC-1002 and Ezetimibe for oral administration and administer orally because of convenience and necessity of the user.
It would have been obvious to a person of ordinary skill in the art at the time of invention to formulate the fixed-dose combination of ETC-1002 and Ezetimibe for oral administration into a tablet because Remington teaches that drugs for oral administration are formulated in dosage forms such as tablets and capsules. One of ordinary skill in the art at the time of invention would have been motivated to formulate the fixed-dose combination of ETC-1002 and Ezetimibe into a tablet with the expectation of success of administering the formulation orally for lowering LDL-C in a subject with familial hypercholesterolaemic condition.


3) Claims 16-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Esperion Therapeutics (October 1, 2014, Esperion Press Release, PTO-1449), and further in view of Gagne et al. (Journal of Clinical Lipidology, Vol 7, June 2013, pages 257-258, PTO-1449).
Esperion discloses a method of lowering LDL-cholesterol in a human patient with hypercholesterolemia comprising administrating a fixed-dose combination of 120 mg or 180 mg of ETC-1002 and 10 mg ezetimibe to a subject in need thereof (Esperion Pg. 1, Para. 2 in patients). See Esperion para 1, para 2, para 4.  It is taught that in patients who received combination of 120 mg or 180 mg of ETC-1002 and 10 mg ezetimibe LDL-cholesterol reductions of 48 percent occurred. See para 2. It is taught that the levels of hsCRP were reduced by up to 40 percent. See para 9.
Esperion does not teach administration of a fixed-dose combination of 120 mg or 180 mg of ETC-1002 and 10 mg ezetimibe to a subject with familial hypercholesterolemia.
Gagne et al. teaches that ezetimibe 10 mg/day when administered to children with heterozygous familial or non-familial primary hypercholesterolemia provided clinical significant reductions in LDL-C and other lipid parameters. See page 258, left hand column.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer 120 mg or 180 mg of ETC-1002 in combination with 10 mg of ezetimibe to a human with familial hypercholesterolaemia because 1) Esperion discloses a method of lowering LDL-cholesterol in a human patient with hypercholesterolemia comprising administrating a fixed-dose combination of 120 mg or 180 mg of ETC-1002 and 10 mg ezetimibe to a subject in need thereof, and 2) Gagne et al. teaches that ezetimibe 10 mg/day when administered to children with heterozygous familial or non-familial primary hypercholesterolemia provided clinical significant reductions in LDL-C and other lipid parameters, see page 258, left hand column. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer 120 mg or 180 mg of ETC-1002 in combination with 10 mg of ezetimibe to a human with familial hypercholesterolaemic with reasonable expectation of success of lowering LDL-cholesterol in a subject with familial hypercholesterolaemic condition, since ETC-1002 and ezetimibe are useful for treating hypercholesterolaemia; and familial hypercholesterolaemia is a hypercholesterolaemic condition; and since Gagne et al. teaches that ezetimibe 10 mg/day when administered to children with heterozygous familial or non-familial primary hypercholesterolemia provided clinical significant reductions in LDL-C.
The recitations in claims 23, 24 such as “wherein administering the 8-hydroxy-2,2,14,14 tetramethylpentadecanedioic acid  and Ezetimibe decreases the level of C-reactive protein (hsCRP) in the subject’ in claim 23; “wherein administering the 8-hydroxy-2,2,14,14 tetramethylpentadecanedioic acid and Ezetimibe reduces the very low density lipoprotein in the subject” in claim 24; it is pointed out that these recitations are the properties of the combination of ETC-1002 and ezetimibe, the combination of references render administration of 120 mg 180 mg of ETC-1002 in combination with 10 mg of ezetimibe to reduce LDL-C in a subject with familial hypercholesterolaemia and to treat cardiovascular disease in human obvious, and such as administration “decreases the level of very low density lipoprotein in the subject as in claim 24; “decreases the level of hsCRP in the subject” as in claim 23; since these recitations are properties of the combination of ETC-1002 and ezetimibe and are inseparable from the combination upon administration. 
One of ordinary skill in the art would have been motivated to the particular treatment regimen i.e administer the fixed dose combination of ETC-1002 and Ezetimibe once daily because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.


4) Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Esperion Therapeutics (October 1, 2014, Esperion Press Release, PTO-1449), in view of Gagne et al. (Journal of Clinical Lipidology, Vol 7, June 2013, pages 257-258) as applied to claims 16-26, 28, and further in view of Remington (The Science and Practice of Pharmacy, Nineteenth Edition-1995, page 710-712; pages 1615-1617).
Esperion Therapeutics (October 1, 2014, Esperion Press Release, PTO-1449), and Gagne et al. are applied as discussed above.
The combination of references do not specifically teach that the fixed-dose combination is formulated to be a tablet.
Remington teaches that drugs may be administered by many different routes such as oral, rectal, sublingual, parenteral such as by injection, inhalation, etc. It is also taught that the choice of route depends on-convenience and necessity. See Remington; page 710. Remington teaches that drug substances are administered orally by means of solid dosage forms such as tablets and capsules. See pages 1615-1617. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the fixed-dose combination of ETC-1002 and Ezetimibe for oral administration and administer orally because Remington teaches that drugs can be formulated for administration by such routes. One of ordinary skill in the art at the time of invention would have been motivated to formulate the fixed-dose combination of ETC-1002 and Ezetimibe for oral administration and administer orally because of convenience and necessity of the user.
It would have been obvious to a person of ordinary skill in the art at the time of invention to formulate the fixed-dose combination of ETC-1002 and Ezetimibe for oral administration into a tablet because Remington teaches that drugs for oral administration are formulated in dosage forms such as tablets and capsules. One of ordinary skill in the art at the time of invention would have been motivated to formulate the fixed-dose combination of ETC-1002 and Ezetimibe into a tablet with the expectation of success of administering the formulation orally for lowering LDL-C in a subject with familial hypercholesterolaemic condition.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,912,751. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a method of lowering LDL-C in a subject such as human comprising administering 120 mg or 180 mg of ETC-1002 and 10 mg of ezetimibe to a subject with familial hypercholesterolemia; and claims of ‘751 are drawn to a method of treating familial hypercholesterolemia in a subject such as human comprising administering 180 mg of ETC-1002 and 10 mg of ezetimibe. It would have been obvious to a person of ordinary skill in the art to administer 180 mg of ETC-1002 and 10 mg of ezetimibe to a subject with familial hypercholesterolemia with reasonable expectation of success of lowering LDL-C. One of ordinary skill in the art would have been motivated to administer 180 mg of ETC-1002 and 10 mg of ezetimibe to a subject with familial hypercholesterolemia because ‘751 teaches treating familial hypercholesterolemia in a subject such as human comprising administering 180 mg of ETC-1002 and 10 mg of ezetimibe, and ‘751 teaches that the administration of 180 mg of ETC-1002 and 10 mg of ezetimibe reduces LDL-C in the subject.
It would have been obvious to a person of ordinary skill in the art to administer 120 mg of ETC-1002 and 10 mg of ezetimide to reduce LDL-C in a subject with familial hypercholesterolemia. Optimization of result effect parameters e.g., dosage amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 


Prior Art Made of Record:
Yuan Yao Pharma, 2014, PTO-1449.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627